Electronically Filed
                                                        Supreme Court
                                                        SCWC-XX-XXXXXXX
                                                        11-JUL-2018
                                                        08:00 AM



                           SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                           STATE OF HAWAI#I,
                    Respondent/Plaintiff-Appellee,

                                 vs.

         MICHAEL CASH, JR., also known as MICHAEL W. CASH,
                  Petitioner/Defendant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-XX-XXXXXXX; FC-CR. NO. 14-1-0003)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Defendant-Appellant’s application for writ

of certiorari, filed on June 4, 2018, is hereby rejected.

           DATED:   Honolulu, Hawai#i, July 11, 2018.

                                   /s/ Mark E. Recktenwald

                                   /s/ Paula A. Nakayama

                                   /s/ Sabrina S. McKenna

                                   /s/ Richard W. Pollack

                                   /s/ Michael D. Wilson